Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 18 August 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur,
                            A Newport ce 18. août 1781.
                        
                        J’ai reçu la Lettre que Votre Excellence m’a fait l’honneur de m’écrire, conjointement avec M. De Rochambeau.
                            Quoique M. de Grasse m’ait laissé la liberté d’agir de mon côté, et que Vous n’ayés pas jugé que ce que je vous avais
                            proposé fut avantageux pour le bien du Service du Roi et des Etats unis, je me conformerai à vos intentions. M. de
                            Rochambeau vous communiquera la Lettre que j’ai eu l’honneur de lui écrire à ce Sujet. 
                        Je suis avec respect, Monsieur, De Votre Excellence, Le très humble et très obéissant serviteur, 
                        
                            barras
                        
                    